t c no united_states tax_court estate of edward wenner deceased merlyn wenner ruddell kate wenner eisner and jann s wenner co-executors and dallas clark f k a dorothy e wenner petitioners v commissioner of internal revenue respondent docket no filed date ps petitioned the court for a review of r’s determination not to abate interest under sec_6404 in the petition c one of the ps raised a claim for relief from joint liability on a joint_return pursuant to sec_6015 sec_6015 claim r moved to strike the sec_6015 claim asserting the court lacked jurisdiction to determine such a claim in a sec_6404 proceeding held c’s sec_6015 claim is an affirmative defense in a matter properly before the court in such circumstances we require no additional statutory jurisdiction to address and determine c’s claim for sec_6015 relief michael l sandford for petitioners michael p breton bradford a johnson and gary slavett for respondent opinion laro judge petitioners petitioned the court to review respondent’s determination not to abate interest pursuant to sec_6404 ' petitioner dallas clark also alleges in the petition that she should be relieved from joint liability as to federal_income_tax returns which she filed with her now deceased husband for the relevant years we must decide whether the court has jurisdiction to decide ms clark’s claim as to joint liability we hold that we have jurisdiction background ekdward wenner died in on or about date kate wenner eisner acting for the estate and ms clark executed a form 70-p agreement to assessment and collection of deficiency in tax for partnership adjustments on date respondent sent to edward then deceased and dorothy wenner now ms clark notices of changes to their and joint federal_income_tax returns those changes resulted from an examination of those returns and the related partnership returns respondent increased the amount of tax for each of the years and claimed interest in the following amounts ‘unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue year increase in tax interest charged dollar_figure dollar_figure big_number dollar_figure dollar_figure on or about date ms clark on behalf of all petitioners paid respondent the dollar_figure in taxes specified in the notices sometime after receiving the date notices petitioners requested that respondent abate the interest charged on date respondent notified ms clark that the claim_for_abatement of interest under sec_6404 was disallowed on date petitioners filed a timely petition for review of denial of request for abatement of interest in that petition ms clark also requested she be relieved from joint liability as to the relevant years respondent moved to strike ms clark’s claim for relief from joint liability from the petition respondent asserts that the court lacks jurisdiction with regard to that claim petitioners opposed that motion respondent responded stating in part after a diligent search of our records respondent has determined that no claim or election for relief under sec_6015 b or c was filed by petitioner ms clark f k a dorothy be wenner with the internal_revenue_service in accordance with normal procedures q4e- discussion this is a matter of first impression the issue we must decide is whether we have jurisdiction to decide an affirmative defense under sec_6015 pled in a sec_6404 petition for judicial review of respondent’s determination not to abate interest we first turn to this court’s jurisdiction referring to this court the court_of_appeals for the seventh circuit recently noted the tax_court like all federal courts is a court of limited jurisdiction 165_f3d_572 7th cir the tax_court has specialized jurisdiction and may exercise it only to the extent authorized by congress see 85_tc_527 the question of the court’s jurisdiction is fundamental and must be addressed when raised by a party see id pincite the court’s jurisdiction to review respondent’s determination whether to abate interest is now found in sec_6404 formerly designated as sec_6404 that section so far as is relevant provides review of denial of request for abatement of interest --- in general --the tax_court shall have jurisdiction over any_action brought by a taxpayer who meets the requirements referred to in sec_7430 c a to determine whether the secretary’s failure to abate interest under this section was an abuse_of_discretion and may order an abatement if such action is brought within days after the date of the mailing of the secretary’s final_determination not to abate such interest emphasis added sec_6404 clearly grants the court jurisdiction to review the commissioner’s failure to abate interest under all subsections of sec_6404 see 112_tc_19 however the only explicit jurisdiction given to the court under this section is a jurisdiction to determine whether the secretary’s failure to abate interest under sec_6404 was an abuse_of_discretion the court may order an abatement of interest where we have determined that the secretary has abused his discretion there are two primary jurisdictional predicates for this court to review a claim for relief from joint_and_several_liability first a claim may be raised as an affirmative defense in a petition for redetermination of a deficiency filed pursuant to sec_6213 see 114_tc_276 114_tc_333 in a deficiency proceeding we consider all the facts and circumstances relevant to ascertaining the correct amount of the deficiency including affirmative defenses see sec_6213 and sec_6214 butler v commissioner supra pincite 92_tc_776 85_tc_527 the second jurisdictional predicate is found in sec_6015 this section enables an electing spouse to petition for review of an administrative determination or failure to make a determination regarding relief from liability as a stand alone -- - matter independent of any deficiency proceeding see 114_tc_324 the essence of ms clark’s argument is that she is entitled to raise her entitlement to sec_6015 relief as an affirmative defense in a sec_6404 action ms clark asserts that there is sufficient jurisdictional predicate for this court to determine her substantive claim historically we have characterized a claim for relief from joint liability as an affirmative defense that must be set forth in the pleadings see butler v commissioner supra pincite in 115_tc_287 an analogous case we held that we had jurisdiction to decide an affirmative defense raised by the petitioner in a sec_7436 case proceedings for determination of employment status sec_7436 like sec_6404 allows judicial review of a determination of the respondent in that case we reasoned the statute_of_limitations set forth in sec_6501 constitutes a defense at bar ie an affirmative defense that may be raised by the taxpayer in response to a determination made by the commissioner see rule genesis oil gas ltd v commissioner t c supra pincite once our jurisdiction has been properly invoked in a case we require no additional jurisdiction to render a decision with respect to such an affirmative defense see genesis oil gas ltd v commissioner supra pincite rather when such a defense in bar is properly raised we must pass upon the merits of the issue after receiving evidence with respect thereto badger materials inc v commissioner t c supra pincite accordingly we hold that where the parties are properly before the court in an action brought under sec_7436 the court possesses jurisdiction to address issues relating to the period of limitations - j- under sec_6501 that are properly raised by the parties in this case our jurisdiction over the parties under sec_7436 was invoked through petitioner’s timely filed petition seeking review of respondent’s notice_of_determination when petitioner pleaded as an affirmative defense in his petition that respondent’s determination as to worker classification was barred by expiration of the year period of limitations under sec_6501 we required no additional jurisdiction to address such issue xk kek id pincite as a stand alone proceeding the court has no jurisdiction to consider a request for relief from joint liability on a joint_return under sec_6015 unless the following three requirements are met the taxpayer has filed a timely election pursuant to sec_6015 respondent has notified the taxpayer that respondent has denied the taxpayer’s request for relief under that section and the taxpayer has timely petitioned this court for relief under sec_6015 see sec_6015 the record here discloses that none of the procedural requirements for our jurisdiction under sec_6015 has been satisfied however we can find no compelling reason to distinguish the logic and reasoning of this court in neely v commissioner supra an entitlement to the statutory relief provided by sec_6015 is no less a defense to respondent’s determination than the statutory relief provided by sec_6501 in the neely case there as in the instant case an affirmative defense was pleaded in a matter properly before the court petitioner’s petition under sec_6404 is properly before the - - court and we hold we require no additional jurisdiction to address ms clark’s claim for sec_6015 relief consequently we shall deny respondent’s motion to strike paragraph from the petition and paragraph of petitioners’ prayer for relief to reflect the foregoing an appropriate order will be issued we however do not have jurisdiction over the correctness of the underlying deficiency determination in the instant proceeding
